Citation Nr: 0609460	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  01-03 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for lumbar 
paravertebral myositis with bulging disc, currently evaluated 
as 40 percent disabling.

2.  Entitlement to an effective date earlier than December 8, 
1999 for the award of a 40 percent rating for lumbar 
paravertebral myositis with bulging disc.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The veteran served on active duty from November 1990 to April 
1991 with additional service in the Puerto Rico National 
Guard.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 rating decision by the San Juan, 
the Commonwealth of Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In that decision, the 
RO granted a 40 percent rating for lumbar paravertebral 
myositis with bulging disc, and assigned an effective date of 
December 8, 1999.  The case was before the Board in December 
2003 at which time the issues were remanded to the RO, via 
the Appeals Management Center (AMC) in Washington, D.C., for 
additional development.

The veteran has claimed unemployability due to his service 
connected lumbar spine disability that has not been 
adjudicated by the RO.  Roberson v. Principi, 251 F.3d 1378, 
1384 (2001) (once a claimant submits evidence of medical 
disability, makes a claim for highest possible rating, and 
submits evidence of unemployability, an informal claim is 
raised under 38 CFR 3.155(a)).  In a statement dated October 
2001, the veteran appears to have filed an application to 
reopen claims of entitlement to service connection for an 
acquired psychiatric disorder, to include posttraumatic 
stress disorder; and a stomach disorder diagnosed as 
irritable bowel syndrome as a result of his service in the 
Persian Gulf War.  He also appears to have raised a claim of 
entitlement to service connection for a knee disability as a 
result of his service in the Persian Gulf War.  The claims 
were referred by the Board in December 2003 for appropriate 
action and development, but there are no documents of record 
demonstrating that any adjudicative action was undertaken.  
However, as addressed in the remand below, it appears through 
VA's case tracking system that the RO has taken some action 
on these issues.  These claims are again referred for 
appropriate action.




REMAND

The case was last reviewed by the agency of original 
jurisdiction in a June 2005 supplemental statement of the 
case (SSOC).  In September 2005, the veteran submitted 
evidence directly to the Board that included a September 2005 
examination report prepared for purposes of filing a 
disability claim with the Social Security Administration 
(SSA).  The medical and legal documents associated with the 
veteran's application for SSA disability benefits must be 
obtained prior to any further review and adjudication.  
Clarkson v. Brown, 4 Vet. App. 565 (1993) (VA has a duty to 
assist in gathering social security records when put on 
notice that claimant is receiving SSA benefits); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992) (VA is obligated to 
obtain pertinent treatment records of medical records 
generated by its agency).  The case, therefore, must be 
remanded to obtain relevant record in the possession of a 
federal agency.  38 C.F.R. § 3.159(c)(2) (2005).

Additionally, the Board notes that VA's case tracking system 
indicates that the RO has taken adjudicative actions with 
respect to certain claims and lists dated documents, such as 
a notice of disagreement (NOD), statement of the case (SOC) 
and substantive appeal, that are not associated with the 
claims folder.  On remand, the AMC should ensure that all 
documents and temporary claims folder(s) located at the RO 
are associated with the permanent claims folder.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following actions:

1.  Associate with the permanent claims folder all 
documents and temporary claims folder(s) located at the 
RO, to include copies of the veteran's Vocational and 
Rehabilitation folder.

2.  Obtain the following records in the 
possession of a federal agency:
      a) complete VA clinic records from the San 
Juan, the Commonwealth of Puerto Rico VA Medical 
Center since June 2005; and
      b) all medical and legal documents 
associated with the veteran's application for SSA 
disability benefits.

3.  Following completion of the foregoing, 
readjudicate the claims on appeal.  If any 
benefit sought on appeal remains denied, the 
veteran and his representative should be provided 
an SSOC.  The appellant and his representative 
should be allowed an appropriate period of time 
for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


